Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Examiner’s Amendment 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  
In each of claims 58-65 at lines 1, the term “claim 1” was amended to read -- claim 57--.  
Authorization for this Examiner’s Amendment was given in a telephone interview with Maryellen Feehery HankankHank on January 7, 2022.  
Detailed Action
The instant disclosure fails to include an up-to-date“ Cross-References to Related Applications.”  See 37 C.F.R. §1.78 and MPEP at §201.11.  Applicant is respectfully requested to include the requested information as an amendment to the first paragraph of the disclosure.  
This application has been filed with informal drawings acceptable for examination purposes only.  Formal drawings will be required when the application is allowed.  
Claims 1-56 have been cancelled, claim 57-65 have been amended herein above, the disclosure has been amended, and new claims 57-66 have been added as per the preliminary amendment filed September 8, 2020.  Four Information Disclosure Statements (4 IDSs) all filed on August 28, 2020 and disclosing the references previously disclosed in parent patent applications, have been received, annotated, and made of record.  
Claims 57-66 remain under examination in the case.  
Note to applicant: when a rejection refers to a claim X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities:  
  At disclosure page 50, line 1, the term “sent” appears to be misspelling of the medical term -- stent --.  
The acronym “PRU” is found but not defined at the bottom of page 6, and is both presented and defined in new claim 57.  Amendment to define the term “PRU” in the disclosure, preferably at page 6, is respectfully requested.  The next occurrence appears at page 22, line 1.  
In the disclosure at page 13, line 4, the term “theinopyridiens” is a misspelling of the term – thienopyridines --.  
In the disclosure at page 27, paragraph [70], the last sentence lacks terminal punctuation. 
Appropriate correction is required.  
Claims 65-66 are rejected under 35 U.S.C. §112, first paragraph, because the specification, while being enabled for the administration of cangrelor without a second therapeutic agent, does not reasonably provide enablement for the administration of cangrelor in the presence of a “second therapeutic agent” selected from the list provided by instant claim 66.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.    
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The instant claimed subject matter is not enabled by the examples provided by the disclosure at pages 29-50.  The listing of possible “second therapeutic agent[s]” at disclosure page 20, paragraph [54], is deemed to be nothing more than speculation in view of the absence of medicinally relevant test data.   Therefore the scope of the claimed subject matter has been found to be excessive and also not enabled.  
B.  The nature of the claimed subject matter:  The claimed subject matter is directed to the administration of cangrelor to hosts as a preparation for invasive surgery (e.g. cardiopulmonary bypass), a circumstance therein replacement of long acting platelet inhibitors by short-acting platelet inhibitor facilitates the transition to surgery.  
C.  The state of the prior art:  The numerous citations below of previous patents to instant applicant indicates that the instant art area is well explored.  
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to test for platelet inhibitory activity.  
E.  The level of predictability in the art:  In view of the numerous patents now of record herein that are relevant to the instant claimed subject matter the instant art area has been found to be predictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure has provided several exemplifications wherein cangrelor has been administered, but no examples wherein any additional active ingredients are co-administered.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 65-66 are rejected under 35 U.S.C. §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C §112, second paragraph.  
In claim 65 at line 2, the functional term “a second therapeutic agent” renders the claim incompletely defined because no specific additional “agent” has been included in the claim or how said agent is to be administered.  The same problem reoccurs in claim 66 wherein there is provided a list of additional therapeutic agents but no instructions in re administration.  
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,680,052 (PTO-892 ref. A). Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,716,261 (PTO-892 ref. B).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,759,316 (PTO-892 ref. C).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,871,736 (PTO-892 ref. D).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,320,754 (PTO-892 ref. E).   Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,427,448 (PTO-892 ref. F).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,022,391 (PTO-892 ref. G).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,231,987 (PTO-892 ref. H).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,925,265 (PTO-892 ref. M).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
Claims 57-66 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 10,744,149 (PTO-892 ref. A at page 2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredient are directed to substantially overlapping subject matter.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  



LECrane:lec
01/14/2022
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600